60 F.3d 820NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
AMERICAN SECURITY BANK, N.A., a National BankingAssociation, Plaintiff--Appellee,v.Robert H. KEELER, Defendant--Appellant,and SARATOGA DEVELOPMENT CORPORATION, a MarylandCorporation, Defendant.
No. 93-2160.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1995.Decided July 6, 1995.

Robert H. Keeler, Appellant Pro Se.  M. Sean Laane, ARNOLD & PORTER, Washington, D.C., for Appellee.
Before HALL and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Robert Keeler appeals from the district court's order granting summary judgment to American Security Bank, N.A., in its action seeking to recover from Keeler amounts owed under two loan guarantees.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  American Security Bank v. Keeler, No. CA-92-511 (D. Md. Aug. 5, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED